Citation Nr: 0932127	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to connection for tendonitis of the right arm, 
wrist, and elbow.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from May to September 1974, and 
from September 1980 to August 1984.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In July 2007, the Veteran testified during a personal hearing 
at the RO.  In August 2008, he testified during a Board 
personal hearing before the undersigned.  Transcripts of both 
hearings are of record.  In October 2008, the Board remanded 
the Veteran's case to the RO for further evidentiary 
development.


FINDING OF FACT

The Veteran does not have tendonitis of the right arm, elbow, 
or wrist that is related to active duty service, including to 
a motor vehicle accident in service; nor was osteoarthritis 
manifested within a year of discharge from active service. 


CONCLUSION OF LAW

Tendonitis of the right arm, elbow, and wrist was not 
incurred in or aggravated by active service, nor may 
osteoarthritis of the right arm, elbow, and wrist be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits is found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical evidence or lay evidence that is necessary to 
substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The Board notes 
that a "fourth element" of the notice requirement requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in September 2006, prior to October 2006 adjudication 
on appeal, and in November 2008, of the information and 
evidence needed to substantiate and complete a claim for 
service connection for tendonitis of the right wrist, elbow 
and arm, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  However, 
because the Board has denied the Veteran's claim as set forth 
herein, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has fulfilled its 
duty to assist the Veteran in obtaining identified and 
available evidence needed to substantiate a claim and, as 
warranted by law, affording VA examination.  A VA examination 
was conducted in January 2009.   The Veteran was provided the 
opportunity to meaningfully participate in the adjudication 
of his claim and did in fact participate, including 
testifying during personal hearings in 2007 and 2008.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Furthermore, it appears that the Veteran may also be 
receiving Social Security Administration (SSA) disability 
benefits since 1990, according to his reports and an August 
2006 SSA record indicates that his primary disability is 
rheumatoid arthritis.  While records associated with the 
SSA's decision are not in the claims file, even assuming that 
the Veteran was awarded SSA benefits due to his claimed 
tendonitis, the SSA decision is not considered sufficient to 
overcome the objective evidence of record as to the origin of 
the Veteran's claimed tendonitis.  These records would show 
impairment caused by the disorder, and would not be probative 
as to onset years ago.  As such, VA has satisfied the duty to 
assist the Veteran in the development of his claim.  The 
Board may proceed without prejudice to the appellant.

Service Connection Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA and private medical records and 
examination reports, and his personal hearing testimony.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate his claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to his claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303.  The 
absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and/or third element is through a 
demonstration of continuity of symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran variously claims that an in-service 
motor vehicle accident or a repetitive stress injury in 
service caused the injury that led to his current tendonitis 
of the right arm, elbow, and wrist.  

After a review of the evidence, the Board finds that the 
Veteran does not have tendonitis of the right arm, elbow, or 
wrist that is related to active duty service, including to a 
motor vehicle accident in service.  The Veteran's service 
records indicate that his military occupation was as a cannon 
crewman for over three years.
Service treatment records are negative for complaints of, 
diagnosis of, or treatment for, a right arm, elbow, or wrist 
injury or tendonitis.  Nor do the service treatment records 
contain any reference to treatment for residuals associated 
with a motor vehicle accident.  When examined for separation 
in May 1984, the Veteran's upper extremities were determined 
to be normal.

Post service, on August 16, 1984, approximately one week 
after his discharge from active service, the Veteran 
submitted an initial claim for VA benefits.  At that time, he 
reported that he sustained a head, arm, and back injury for 
which he was treated from August 4th to August 10th at a 
civilian hospital in Bayreuth, Germany.  According to a 
Report of Accidental Injury (VA 21-4176) completed by the 
Veteran in January 1985, on August 4, 1984, he was injured in 
a motor vehicle accident in Birdlauch, Germany, while on 
military duty and sustained head, leg, back, and arm 
injuries.  At the time of the accident he said that he was in 
the passenger seat and was treated at Birdlauch Hospital.

In March 1985, the National Personnel Records Center (NPRC) 
indicated that civilian hospital records were not on file 
there.  Private medical records, dated from August 1989 to 
August 1990, indicate that, in August 1989, the Veteran was 
treated for a left shoulder problem.  He gave a history of 
doing some wall scaling exercises in June when another person 
fell back off the wall onto his shoulder.  

In August 1990, the Veteran complained of a painful right 
shoulder.  A flare up of old right shoulder arthritis and 
left wrist tendonitis were noted.  It was also noted that 
this was the first time the Veteran ever had tendonitis with 
"no definite precipitating event" but he had been using his 
wrist a lot for the past month.

A March 1994 private physician's certificate completed for 
the South Carolina Department of Social Services indicates 
that the Veteran had right elbow effusion and was diagnosed 
with rheumatoid arthritis.  Private medical records, dated 
from 2002 to 2007, indicate that, in June 2002, Dr. K.P.T. 
noted that the Veteran had osteoarthritis and gout.  In 
November 2002, Dr. R.W.K. reported that the Veteran had 
rheumatoid arthritis with numerous deformities of both hands.  
A March 2006 private medical record from Dr. R.W.K., is to 
the effect that the Veteran was involved in an altercation 
and alleged assault the previous week and sustained a 
probable right hand fracture.

According to the August 2006 SSA document, the Veteran's 
primary disability code was rheumatoid arthritis and other 
inflammatory polyarthrotopathies, and his secondary 
disability code was osteoarthritis and allied disorders.

During the July 2007 personal hearing at the RO, the Veteran 
testified that he was a cannonneer in service and loaded and 
unloaded ammunition in field artillery that he believed 
caused his right wrist and elbow problem (see hearing 
transcript at page 3).  He said that he was treated for 
tendonitis of the wrist and elbow twice in service, in 
approximately 1982 or 1983, prior to going to Germany (Id. at 
3-4).  The Veteran indicated that he was placed on 2-day 
leave, treated with Tylenol, and then returned to duty.  
After discharge, since 1985, he was treated by Dr. R.C., a 
private physician in South Carolina who still treated him 
(Id. at 4-5).  He testified that he was in a motor vehicle 
accident in Germany and was "thrown from the car" (Id. at 
5).

In his August 2007 substantive appeal, the Veteran reported 
that he was thrown through a car windshield during the motor 
vehicle accident in service, that caused him to land on the 
front of the car on his right arm, during an off duty time.

In an August 2007 clinical note, Dr. K.P.T. noted that the 
Veteran had worsening right arm and elbow problems that 
started in 2002.  In an August 2007 signed statement, Dr. 
K.P.T., said that, in reviewing the Veteran's medical 
records, it was his "understanding that [the Veteran] served 
in the field artillery from August 13, 2000 to August 13, 
2004" and was "in the third battalion 18th artillery 
regiment" serving "in both Conus and in Germany."  It was 
noted that in the 2002 time period, the Veteran developed a 
right elbow problem and that the statement was written to 
clarify the dates associated with the issues found by 
reviewing the Veteran's records.

During his August 2008 Board hearing, the Veteran testified 
that he was in a car accident in service during which he was 
"flung from the backseat to the front" and was treated at 
"the infirmary on post, not to the hospital out of post" 
(see hearing transcript at page 3).  He denied having any 
right elbow problems prior to 1990 (Id. at 5).  As to his 
repetitive stress injury caused by loading and unloading 
ammunition, the Veteran said he "would imagine" that the 
continuous hand, elbow, and wrist motion for 18 months caused 
his tendonitis (Id. at 10).  

The record contains two nexus opinions.  In a September 2008 
signed statement, 
Dr. K.P.T. provided an "update" to his August 2007 
statement, stating that "it is also probable that hand 
involvement of [the Veteran's] current arthritic situation 
relates to [his] service in the artillery".

During a January 2009 VA examination, the Veteran gave a 
history of repetitive arm motion when he repeatedly hand-
loaded ammunition.  He did not recall a particular incident 
or the need to report for medical care.  Post service, he was 
a truck driver, loading and unloading beer, and was awarded 
disability benefits in 1990.  The VA examiner diagnosed 
osteoarthritis and rheumatoid arthritis of the right elbow, 
shoulder, and wrist and said she was unable to resolve the 
matter (of the etiology of the disorder) without resort to 
speculation.  The VA examiner explained that, while the 
Veteran had repetitive motion lifting ammunition, there was 
no actual documentation of any complaints or problems until 
over 10 years after service and, being right-handed, he was 
still able to do the same type of lifting after discharge 
from active duty until 1990.  According to the VA examiner, 
"it would be mere speculation that [the Veterna's] arthritic 
changes are a result of his activity in service".

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held in Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) that the lack of contemporaneous 
medical records does not, in and of itself, render lay 
testimony not credible.  Id.  The Federal Circuit noted, 
however, that in its role as a finder of fact, the Board may 
weigh the absence of contemporaneous records in accessing the 
credibility of lay evidence.  Further, in Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000), the Federal Circuit held that 
evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning a 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Id. at 1333.

The Board also has a duty to assess the credibility and 
weight given to the evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  The Board acknowledges that the 
Veteran is competent to report that he experiences certain 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency of evidence, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, 451 
F.3d at 1337 (Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence).

The Board must also weigh the probative value of medical 
opinions and decide where to give credit and where to 
withhold the same and, in so doing, accept certain opinions 
over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  
The Board is also mindful that it cannot make its own 
independent medical determination, and that there must be 
plausible reasons for favoring one medical opinion over 
another. Evans v. West, 12 Vet. App. 22, 31 (1998).  The 
Board may favor the opinion of one competent medical expert 
over that of another, provided the reasons therefor are 
stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  
Further, while the Board is not free to ignore the opinion of 
a treating physician, neither is it required to accord it 
substantial weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).  Courts have repeatedly declined to 
adopt a "treating physician rule," which would give 
preference, i.e., additional evidentiary weight, to this type 
of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001).

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion 
may not be discounted solely because the examiner did not 
review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

The Veteran contends that he sustained tendonitis of the 
right elbow, wrist, and arm in service due to a motor vehicle 
accident or repetitive stress injury in service.  Contrary to 
the Veteran's assertions, the competent evidence of record 
preponderates against the claim that he incurred tendonitis 
of the right elbow, wrist, and arm at that time.  The service 
treatment records are devoid to any reference of a right arm, 
elbow or wrist injury or tendonitis due to either a motor 
vehicle or repetitive stress injury.

The Board also notes that the Veteran has given conflicting 
accounts of his purported right arm, wrist, and elbow injury 
during an August 4, 1984 motor vehicle accident and thus 
finds that his claim that he sustained tendonitis due to a 
right arm, wrist, and elbow injury on August 4, 1984 is not 
credible.  Notably, in his January 1985 accident report, the 
Veteran said that he was seated in the passenger seat at the 
time of the motor vehicle accident while traveling on 
military duty; however, in July 2007, he testified that he 
was thrown from the car, and in his August 2007 substantive 
appeal, indicated that he was thrown through the windshield 
and landed on his right shoulder while on off hours.  During 
his August 2008 hearing, the Veteran reported that he was 
thrown from the back to the front seat during the accident.  
Furthermore, in his August 16, 1984 claim and January 1985 
accident report, the Veteran reported treatment at a civilian 
hospital for his purported injury although, during his August 
2008 hearing, he clearly denied receiving any hospital 
treatment and said that he was treated at a base infirmary.  

As well, in July 2007, the Veteran said he was treated twice 
in service for right wrist and elbow tendonitis and that, 
since 1985, Dr. R.C., treated him for his claimed tendonitis 
of the right elbow, arm, and wrist.  He said that he would 
obtain these medical records.  However, in August 2008, the 
Veteran denied receiving right elbow medical treatment until 
1990.  In any event, the Veteran did not provide any 
information for Dr. R.C. to enable VA to obtain the purported 
medical records.  In sum, the varying versions of the 
Veteran's alleged accounts of his motor vehicle accident in 
service and treatment for his alleged injuries and tendonitis 
conflicts with the evidence of record and weighs against his 
credibility.  

The Board acknowledges that the January 2009 VA examiner said 
she could not resolve the matter of the etiology of the 
Veteran's claimed disorder without resort to mere 
speculation, essentially rendering the opinion moot.  The 
Board also finds that the September 2008 private opinion from 
Dr. K.W.T. (noting that it was "probable" that the 
Veteran's arthritic hand involvement was related to military 
service) to have very little probative value because it is 
based on an inaccurate history.  An opinion is of probative 
value only to the extent it is based on an accurate history, 
including history of in-service injury, and the symptoms in 
service and after service.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  The Board may not disregard a medical 
opinion solely on the rationale that the medical opinion was 
based on a history given by the Veteran; on the other hand, a 
physician's mere recording of history as reported by a 
patient without adding his/her assessment of that history 
along with clinical findings does not constitute a diagnosis 
or valid nexus opinion, as the diagnosis or opinion is no 
better than the information relied on.  See Reonal v. Brown, 
5 Vet. App. 458, 460 (1993).

Rather, and as explained in Coburn v. Nicholson, 19 Vet. App. 
at 427, reliance on a veteran's statements renders a medical 
report not credible only if the Board rejects the statements 
of the veteran as lacking credibility.
 
Here, the only remaining opinion on record is that of Dr. 
K.W.T. who, in September 2008, said it was ""probable" 
that the Veteran's hand involvement of his current arthritic 
situation was related to his service in the artillery.  
Presumably the Veteran provided information to the doctor 
regarding his military service, although the physician 
offered no explanation as to what he was told or on what he 
relied to reach his conclusion.  See Hernandez-Toyens v. 
West; Reonal.  Certainly, the information in the physician's 
August 2007 statement regarding the Veteran's military 
service not entirely accurate.  Moreover, the Board would 
point out in this regard, that none of the physician's 
treatment records, dating from 2002 to 2007, in the claims 
file, are referable to the Veteran's artillery activities in 
service, other than an August 2007 reference to the Veteran 
being in the field artillery with hearing problems.  

The Board finds the Veteran's reports of in-service symptoms 
and purported continuous post-service symptoms not to be 
credible.  In July 2007, the Veteran testified to being 
treated twice in service for tendonitis (that he associated 
with the claimed repetitive stress injury due to loading and 
unloading ammunition), prior to going to Germany.  He also 
said that from 1985 on he was treated by Dr. R.C. and would 
provide those medical records.  However, the service 
treatment records do not reflect treatment for tendonitis.  
In August 2008, the Veteran denied receiving any post-service 
medical treatment until 1990.  In January 2009, he told the 
VA examiner he worked as a truck driver loading and unloading 
beer until 1990-clearly demonstrating the absence of any 
significant right arm, elbow and wrist disorder until several 
years after service.  

The competent evidence demonstrates that tendonitis of the 
left (not right) wrist and old right shoulder arthritis are 
first noted in 1990, nearly five years after the Veteran's 
discharge from service.  Right elbow effusion and rheumatoid 
arthritis are not noted until 1994, nearly 10 years after 
service.  Osteoarthritis and gout are noted in 2002, nearly 
18 years after discharge.  Thus, the Veteran's statements of 
continuing symptomatology are inconsistent with the facts of 
record, and lacking credibility.  His assertion of incurring 
tendonitis of the right arm, wrist, and elbow or an injury in 
service for which he was continuously treated after service 
is also not credible.  

The evidence reveals no competent evidence showing a nexus 
between any in-service injury or disease and the disorders 
which caused and contributed to his currently claimed right 
wrist, elbow, and arm disorder.  The preponderance of the 
probative medical evidence of record is therefore against the 
appellant's claim of entitlement to service connection for 
tendonitis of the right wrist, arm, and elbow disorder, and 
the claim must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tendonitis of the right wrist, elbow, 
and arm is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


